Citation Nr: 9909428	
Decision Date: 04/05/99    Archive Date: 04/16/99

DOCKET NO.  98-15 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. S. Nelson, Associate Counsel

INTRODUCTION

The veteran had active service from May 1970 to July 1972.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina.

Although styled differently by the RO, the issue in this case 
is whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for PTSD.  
The veteran was originally denied entitlement to service 
connection for PTSD in a September 1983 rating decision.  He 
has attempted to reopen his claim several times since the 
September 1983 rating decision.  The last prior denial was in 
August 1996.


FINDINGS OF FACT

1.  An unappealed RO rating decision rendered in August 1996 
denied service connection for PTSD on the basis that the 
veteran had not submitted evidence of a verified stressor.

2.  The evidence associated with the record since the August 
1996 rating decision shows that the veteran experienced an 
inservice stressor, constituting new and material evidence.

3.  There is credible supporting evidence that the veteran 
experienced an inservice stressor upon which a diagnosis of 
PTSD has been made.


CONCLUSIONS OF LAW

1.  An RO rating decision in August 1996, which denied 
entitlement to service connection for PTSD, is final.  
38 U.S.C.A. § 7105 (West 1991). 

2.  New and material evidence since the August 1996 rating 
decision having been submitted, the veteran's claim of 
service connection for PTSD is reopened. 38 C.F.R. § 3.156(a) 
(1998).

3.  PTSD was incurred in active service.  38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. § 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The RO most recently denied the veteran's claim for 
entitlement to service connection for PTSD pursuant to an 
August 1996 rating decision, on the basis that there was no 
credible evidence that he experienced an inservice stressor 
upon which a diagnosis of PTSD had been made.  As the veteran 
did not file an appeal to the August 1996 rating decision, 
that decision is final pursuant to 38 U.S.C.A. § 7105 (West 
1991).

When a veteran seeks to reopen a final decision based on new 
and material evidence, a three-step analysis must be applied.  
See Elkins v. West, No. 97-1534 (U.S. Vet. App. February 17, 
1999); Winters v. West, No. 97-2180 (U.S. Vet. App. February 
17, 1999); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The 
first step is to determine whether new and material evidence 
has been received under 38 C.F.R. § 3.156(a) (1998).  
Secondly, if new and material evidence has been presented, 
then immediately upon reopening the veteran's claim, the VA 
must determine whether the claim is well-grounded under 38 
U.S.C.A. § 5107(a).  In making this determination, all of the 
evidence of record is to be considered and presumed to be 
credible.  See Robinette v. Brown, 8 Vet. App. 69, 75-76 
(1995).  Third, if the claim is found to be well-grounded, 
then the merits of the claim may be evaluated after ensuring 
that the duty to assist under 38 U.S.C.A. § 5107(a) has been 
met. 

With regard to the first step, the Board observes that the 
August 1996 rating decision denied the veteran service 
connection on the basis that there was no credible evidence 
that he experienced an inservice stressor upon which a 
diagnosis of PTSD had been made.  The evidence received since 
the August 1996 rating decision demonstrates that the veteran 
experienced an inservice stressor, namely, the witnessing of 
the explosions of fuel depots while stationed at Cam Ranh 
Bay.  Therefore, the Board finds that new and material 
evidence has been submitted, as such evidence bears directly 
and substantially upon the specific matter under 
consideration, and it is not cumulative or redundant of 
evidence previously submitted.  See 38 C.F.R. § 3.156(a).

Turning to the second step, the Board must determine whether 
the veteran has presented a well-grounded claim.  The Board 
finds that the veteran's claim for service connection for 
PTSD is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990); 
see also Gaines v. West, No. 97-39 (U.S. Vet. App. Aug. 6, 
1998).  That is, the Board finds that the veteran has 
submitted a claim which is plausible when his contentions and 
the evidence of record are viewed in the light most favorable 
to the claim.

The Board notes that the law provides that a veteran is 
entitled to service connection for a disability resulting 
from disease or injury incurred or aggravated while in 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303 (1998).  To establish service connection for PTSD, a 
veteran must present medical evidence establishing a clear 
diagnosis of PTSD; credible, supporting evidence that a 
claimed in-service stressor actually occurred; and a link, 
established by medical evidence, between the veteran's 
current symptomatology and the claimed in-service stressor.  
See 38 C.F.R. § 3.304(f) (1998); Cohen v. Brown, 10 Vet. App. 
128 (1997).

Turning to the merits of the veteran's claim, the Board first 
notes that the veteran was diagnosed with PTSD in July 1983.  
VA examiners have opined that the veteran's PTSD is related 
to events in Vietnam.  However, the Board notes that a 
diagnosis of PTSD, related to service, based on an 
examination which relied upon an unverified history, is 
inadequate.  West v. Brown, 7 Vet. App. 70, 77 (1994).  It 
must therefore be determined whether there exists a stressor 
that has been verified so as to support the diagnosis of 
PTSD.

The Board first observes that if the VA determines that the 
veteran did not engage in combat with the enemy, the 
veteran's lay testimony, by itself, is not sufficient to 
establish the occurrence of the alleged stressor.  Instead, 
the record must contain credible supporting evidence which 
corroborates the veteran's testimony or statements.  Cohen, 
supra.

The veteran had active duty service in Vietnam from November 
1970 to November 1971.  There is no indication that he 
received any decorations evincing combat.  The veteran's 
service medical records are negative for any treatment for a 
psychiatric disorder, and the service personnel records do 
not indicate combat.  Consequently, the Board must examine 
the veteran's account of the stressful incidents he 
reportedly experienced in light of other evidence of record 
for corroboration.

Through his statements, VA examinations, and hearing 
testimony, the veteran has identified several stressors, 
including witnessing the explosion of fuel tanks, being 
subjected to sniper fire during guard duty, and participating 
in body retrieval and grave registration details.

The record shows that the RO has attempted to obtain more 
detailed information in an effort to verify the veteran's 
claimed stressors.  A report received from the United States 
Armed Services Center for Research of Unit Records (USASCRUR) 
indicates that during the time the veteran was stationed at 
Cam Ranh Bay two tank farms were attacked and a total of 
seven tanks were destroyed as a result of the attacks.  There 
were no casualties.  It also revealed that the area in 
question was constantly subjected to mortar attacks and small 
arms fire.

After a careful review of the evidence, the Board concludes 
that a specific stressor has been verified by credible 
supporting evidence, and the veteran's claim for service 
connection therefore meets the requirements of 38 C.F.R. 
§ 3.304(f).  Although the circumstances surrounding the 
explosion of the fuel tanks was not precisely as the veteran 
had claimed, i.e., there apparently were no casualties 
connected with the explosion, the Board finds that the 
evidence substantially corroborates his claimed stressor 
concerning the fuel tank explosions.  As for the veteran's 
claimed stressor relating to the retrieval of bodies and 
graves registration details, his testimony given to the 
undersigned at the January 1999 Board hearing was credible.  
Further, the veteran's testimony in this regard is supported 
by his service personnel records.  The Board notes that the 
veteran's personnel records indicate that he was classified 
as a "duty soldier" and that he was assigned to the Qui Nhon 
area during the time period in question.  Accordingly, 
service connection for PTSD is granted.


ORDER

Service connection for PTSD is granted.



		
	BRUCE KANNEE	
	Member, Board of Veterans' Appeals








- 6 -


